In re Charles Lowe applying for writ of mandamus. Parish of St. Charles.
Writ denied. This court has received copy of transcript of evidentiary hearing held on January 22, 1979, in the District Court. Hence, relator’s writ of mandamus to this court is moot. Relator may seek review, of said hearing by subsequent application to this court. Information copy is being sent to relator’s trial counsel.
SUMMERS, C. J.
In my opinion an attorney should be appointed to represent relator and pursue the. remedy he seeks.